Exhibit 10.1

EXECUTION VERSION

TAX RECEIVABLE (EXCHANGES) TERMINATION AGREEMENT

This Tax Receivable (Exchanges) Termination Agreement (the “Agreement”) is
entered into as of March 30, 2015 by and among Mark Buller (the “LLC Unit Holder
Representative” or a “Buller”), Herb Buller, Erna Buller, Philip Buller, David
Buller, and James Buller (each a “Buller” and collectively, with the LLC Unit
Holder Representative, the “ Bullers”) and Norcraft Companies, Inc., a Delaware
corporation (“Norcraft,” and together with the Bullers, the “Parties”).

RECITALS

WHEREAS, Norcraft, Fortune Brands Home & Security, Inc., a Delaware corporation,
and Tahiti Acquisition Corp., a Delaware corporation entered into that certain
Agreement and Plan of Merger, dated as of March 30, 2015 (the “Merger
Agreement”);

WHEREAS, Norcraft, the LLC Unit Holder Representative and certain other persons
entered into that certain Tax Receivable Agreement (Exchanges), dated as of
November 13, 2013 (the “TRA”);

WHEREAS, Article IV of the TRA provides for an Early Termination Payment in the
event of a Change in Control;

WHEREAS, Section 4.3 of the TRA provides the method for calculating the Early
Termination Payment required under Article IV;

WHEREAS, Norcraft shall make payments contemplated by the TRA for the 2014
taxable year prior to the consummation of the transactions contemplated by the
Merger Agreement and the payments contemplated herein are in addition to, not in
lieu of, those payments;

WHEREAS, Norcraft desires to terminate the obligations owed to each LLC Unit
Holder under the TRA, including the obligations under Article IV, and each LLC
Unit Holder will accept payment for such termination of the TRA and will release
Norcraft from all obligations thereunder, as specified in this Agreement; and

WHEREAS, the Parties desire to terminate the TRA.

NOW, THEREFORE, in consideration of the promises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound, the Parties
hereby agree as follows:

1. Definitions; References. Unless otherwise specifically defined herein, each
capitalized term used herein but not otherwise defined herein shall have the
meaning assigned to such term in the TRA. To the extent there is a conflict or
inconsistency between the terms of this Agreement and the terms of the TRA
(prior to giving effect to this Agreement), this Agreement shall constitute an
amendment of the TRA.

 

1



--------------------------------------------------------------------------------

2. TRA Termination. The Parties agree that the consummation of the transactions
contemplated by the Merger Agreement will give rise to a Change in Control.
Furthermore, the Parties agree that the TRA shall be terminated in its entirety
upon payment of the Termination Payment, and thereafter no party shall have any
further obligations under the TRA other than those obligations set forth in this
Agreement.

3. Payment. The Parties agree that Norcraft shall make a payment to each LLC
Unit Holder entitled to an Early Termination Payment, on the date of and
immediately after the consummation of the Merger Closing (as that term is
defined in the Merger Agreement), equal to the amount reflected opposite such
person’s name on Schedule I of this Agreement (“Termination Payment” and
collectively for all of the Unit Holders, the “Termination Payments”). Schedule
I shall not be adjusted without the consent of all of the Parties. Prior to the
Merger Closing the LLC Unit Holder Representative shall provide to Tahiti the
bank account information where the Termination Payments shall be sent by wire
transfer. The LLC Unit Holder Representative hereby waives its right to receive
the additional schedules and documentations described in Article IV of the TRA
relating to the calculation and payment of any Early Termination Payment. Upon
receipt by the LLC Unit Holders of their Termination Payments, Norcraft shall
have no further obligation under the TRA to any LLC Unit Holder or any other
person claiming through such LLC Unit Holder on account of such LLC Unit
Holder’s interest in the TRA, and each LLC Unit Holder hereby releases, remises
and forever discharges Norcraft, its Affiliates, shareholders, directors,
officers and employees from any such obligation under the TRA.

4. Intended Tax Treatment. Consistent with the terms of the TRA, the payments to
an LLC Unit Holder contemplated hereunder are intended to be treated for all tax
purposes as additional consideration for the acquisition by Norcraft of Units
from such LLC Unit Holder, unless otherwise required by law to be treated as
imputed interest, as reasonably determined by Norcraft, and neither Norcraft nor
any of its affiliates will take a position for tax reporting purposes
inconsistent therewith, except upon a final determination by an applicable
taxing authority. Norcraft will promptly provide the LLC Unit Holder
Representative with such additional information and assistance as the LLC Unit
Holder Representative may reasonably request in connection with tax reporting
matters relating to the payments contemplated by this Agreement and the Merger
Agreement.

5. Agreement Termination. This Agreement shall terminate and be of no force and
effect upon (i) the termination of the Merger Agreement pursuant to its terms or
(ii) an amendment to the Merger Agreement that changes the price payable per
share of Common Stock of the Company. For the avoidance of doubt, the
termination of this Agreement shall not by itself constitute a termination of
the TRA.

6. Representations and Warranties of Norcraft. Norcraft represents and warrants
to the Bullers as follows:

(a) Authorization of Transaction. Norcraft has all requisite corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. The execution and delivery by Norcraft of this Agreement and the
performance by Norcraft of this Agreement and the consummation by Norcraft of
the transactions contemplated hereby have been duly and validly authorized by
all necessary corporate action on the part of Norcraft. This Agreement has been
duly and validly executed and delivered by Norcraft and constitutes a valid and
binding obligation of Norcraft, enforceable against Norcraft in accordance with
its terms, except as such enforcement may be limited by general equitable
principles or by applicable bankruptcy, insolvency, fraudulent transfer,
moratorium, or similar laws, legal requirements and judicial decisions from time
to time in effect which affect creditors’ rights generally.

 

2



--------------------------------------------------------------------------------

(b) Noncontravention. Neither the execution and delivery by Norcraft of this
Agreement, nor the consummation by Norcraft of the transactions contemplated
hereby, will (i) conflict with or violate any provision of the organizational
documents of Norcraft, (ii) require on the part of Norcraft any notice to or
filing with, or any permit, authorization, consent or approval of, any
governmental entity or (iii) violate any order, writ, injunction, decree,
statute, rule or regulation applicable to Norcraft or any of its properties or
assets.

(c) No Additional Representations. Norcraft acknowledges that no person has made
any representation or warranty, express or implied, as to the accuracy or
completeness of any information regarding the LLC Unit Holders furnished or made
available to Norcraft and its representatives except as expressly set forth in
this Agreement.

7. Representations and Warranties of the Bullers. Each Buller represents and
warrants to the other Parties hereto as follows:

(a) Authorization of Transaction. Such Buller has all requisite corporate power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder. The execution and delivery by such Buller of this
Agreement and the performance by such Buller of this Agreement and the
consummation by such Buller of the transactions contemplated hereby have been
duly and validly authorized by all necessary corporate action on the part of
such Buller. This Agreement has been duly and validly executed and delivered by
such Buller and constitutes a valid and binding obligation of such Buller,
enforceable against such Buller in accordance with their terms, except as such
enforcement may be limited by general equitable principles or by applicable
bankruptcy, insolvency, fraudulent transfer, moratorium, or similar laws, legal
requirements and judicial decisions from time to time in effect which affect
creditors’ rights generally.

(b) Noncontravention. Neither the execution and delivery by such Buller of this
Agreement, nor the consummation by such Buller of the transactions contemplated
hereby, will (i) conflict with or violate any provision of the organizational
documents of such Buller, (ii) require on the part of such Buller any notice to
or filing with, or any

 

3



--------------------------------------------------------------------------------

permit, authorization, consent or approval of, any governmental entity or
(iii) violate any order, writ, injunction, decree, statute, rule or regulation
applicable to such Buller or any of its properties or assets.

(c) No Additional Representations. Such Buller acknowledges that no person has
made any representation or warranty, express or implied, as to the accuracy or
completeness of any information regarding Norcraft furnished or made available
to such Buller and its representatives except as expressly set forth in this
Agreement.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS THEREOF, the undersigned has executed this Agreement as of the day
and year first above written.

 

NORCRAFT COMPANIES, INC.

a Delaware Corporation

By: /s/ Leigh Ginter  

 

Name: Leigh Ginter Title: Chief Financial Officer By: /s/ Mark Buller  

 

Mark Buller By: /s/ Herb Buller  

 

Herb Buller By: /s/ Erna Buller  

 

Erna Buller By: /s/ Philip Buller  

 

Philip Buller By: /s/ David Buller  

 

David Buller By: /s/ James Buller  

 

James Buller

[Signature Page to the Tax Receivable Termination Agreement]



--------------------------------------------------------------------------------

Schedule I

 

Total Termination Payment to be allocated to LLC Unit Holders

$ 19,710,000   